Title: From Thomas Jefferson to Bishop James Madison, 16 December 1792
From: Jefferson, Thomas
To: Madison, Bishop James



Dear Sir
Philadelphia Dec. 16. 1792.

Mr. Edwards, son of the Senator from Kentucky, goes to Williamsburg for the benefit of the law school in the college. He is a young man of understanding, considerable reading, and great avidity for knowlege. As such permit me to recommend him to your notice and patronage, and to your aid also in procuring books which generally forms one of the principal difficulties in the way of young students as yet unprovided with a library of their own. Your disposition to patronize rising genius has encouraged me to present this gentleman to your notice, and furnishes me with one of those occasions, which I seize with pleasure, of repeating to you assurances of the sincere esteem & attachment with which I am Dear Sir your friend & servt

Th: Jefferson

